Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse as mentioned in the Office Action mailed on June 26, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al. (US 2006/0276095) in view of Chang et al. (US 2012/0025410), Fine et al. (US 4,223,101), Englebert et al. (US 4,741,941) and Onwumere (US 5,100,435).
Dua et al. (US 2006/0276095) disclose a method of making a non-woven fabric article, comprising:
(a) providing a screen mold 22, 26 made of a non-pliable material, the screen mold having an annular surrounding wall that defines an internal space and a plurality of screen holes that extend through the annular surrounding wall and spatially communicate with the internal space (fig. 2; paragraph [0022]; mold is made of metal and thus is non-pliable; fig. 2 shows annular surrounding wall; screen holes in mesh 26 and in frame 22 as shown in fig. 2); the screen mold 22, 26 connected to a mold-operating device 38 that includes a linear-moving member 38 (paragraph [00025], multi-axis robot 38);
(b) disposing a melt-blown fabric material over the annular surrounding wall and the screen holes of the screen mold (paragraph [0026]-[0027]), which includes actuating the mold-operating device 38 so as to linearly move the screen mold through the linear-moving member 38 (paragraph [00025], multi-axis robot 38), the melt-blow fabric material having a layer of melt-blown fibers disposed on the annular surrounding wall covering the screen holes in the screen mold [0026]; and
(c) evacuating air from the internal space via a suction device 32 to form the melt-blown fabric material into the fabric article (paragraph [0024]); and
(Claim 3) wherein the screen mold has a shape of a human body part, and the fabric article is a breathable garment (paragraphs [0008], [0014]).
However, Dua et al. (US 2006/0276095) does not disclose the mold-operating device including a rotating member, the rotating member extending through the screen mold; actuating the mold- operating device so as to linearly move the screen mold through the linear-moving member and to rotate the screen mold about a rotation axis through the rotating member, the evacuating air forming breathable holes in the melt-blow fabric material, the breathable holes being through holes in the layer of melt-blown fibers of the melt-blow fabric material that correspond in position to the screen holes, curing the melt-blown fabric material so as to form the melt-blown fabric material into the fabric article, the fabric article having the breathable holes extend inwardly to the internal space.
Chang et al. (US 2012/0025410) discloses a method (figs. 1-4) of making a non-woven fabric article, comprising providing a mold 120; disposing a melt-blown fabric material over the mold (paragraph [0022]); the mold 120 connected to a mold-operating device 110 that includes a linear- moving member and a rotating member; and actuating the mold-operating device 110 during the disposition of the formable material so as to linearly move the mold 120 through the linear-moving member and to rotate the mold about a rotation axis through the rotating member (paragraphs [0022] - [0023}).
Fine et al. (US 4,223,101) discloses a method of making a non-woven fabric article (col. 1, lines 11-34; making cloth like air permeable structures by depositing filamentous particles), comprising:
(a) providing a screen mold made of a non-pliable material (figs. 4 and 4A; col. 5, lines 27-40; a three dimensional metal mold, e.g., wire mesh; such a metal mold is inherently non-pliable to retain the three dimensional shape), the screen mold connected to a rotating member, the rotating member extending through the screen mold (fig. 4 shows a rotating member extending through the mold); wherein rotating member is also linear-moving (fig. 4A; col. 8, lines 19-45; mold 21 is passed horizontally (linearly) in fig. 4A).
Englebert et al. (US 4,741,941) disclose a method of making a non-woven fabric article (abstract), comprising:
(a) providing a screen mold 48 having an annular surrounding wall that defines an internal space (fig. 5) and a plurality of screen holes 61 (alternative screen mold embodiment in fig. 6) that extend through the annular surrounding wall and spatially communicate with the internal space (figs. 5-6, when screen mold embodiment in fig. 6 is used in the apparatus of fig. 5);
(b) disposing a melt-blown fabric material via melt-blowing die 64 over the annular surrounding wall and the screen holes of the screen mold (figs. 1, 6; col. 8, lines 22-33); and
(c) evacuating air from the internal space via a suction device 62 forming breathable holes in the melt-blow fabric material, the breathable holes being through holes in the layer of melt-blown fibers of the melt-blow fabric material that correspond in position to the screen holes to form the melt-blown fabric material into the fabric article, the fabric article having a plurality of breathable holes that correspond in position to the screen holes and that extend inwardly to the internal space (figs. 5-8, 12-14; col. 8, line 22, to col. 9, line 18; the breathable holes shown in articles of Figs. 12-14 are formed as a result of the pressure differential applied by the suction device 62; the breathable holes respectively correspond in position to the screen holes shown in fig. 7, 8 and 16; figs. 12-13 shows the breathable holes that extend inwardly (see fibers extending downwardly in figs. 12-13) relative to the internal space when formed).
Onwumere (US 5,100,435) discloses a method of making a non-woven fabric article (abstract), comprising:
(a) providing a screen mold 56 having an annular surrounding wall that defines an internal space (fig. 1; col. 8, lines 10-23);
(b) disposing a melt-blown fabric material via melt-blowing die 14 over the annular surrounding wall (fig. 1; col. 8, lines 10-23); and
(c) evacuating air from the internal space via one or more vacuum boxes, followed by curing the melt-blown fabric material so as to form the melt-blown fabric material into the fabric article (fig. 1; col. 8, lines 10-23; col. 9, line 9-57).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the mold-operating device of Dua et al. (US 2006/0276095) with a rotating member, as recited by Chang et al. (US 2012/0025410), because such a modification is known in the art and would provide an alternative configuration for the mold-operating device capable of actuation of the mold- operating device so as to linearly move the screen mold through the linear-moving member and to rotate the screen mold about a rotation axis through the rotating member thereby providing more control of the disposing of the melt-blown fabric material; to further modify the rotating member to extend through the screen mold, as disclosed by Fine et al. (US 4,223,101), because such a modification is known in the art and would provide an alternative configuration for the rotating member known to be operable in the art; to further evacuate air from the internal space via the suction device to form breathable holes in the melt-blow fabric material, the breathable holes being through holes in the layer of melt-blown fibers of the melt-blow fabric material that correspond in position to the screen holes to form the melt-blown fabric material into the fabric article, the fabric article having a plurality of breathable holes that correspond in position to the screen holes and that extend inwardly to the internal space, as recited by Englebert et al. (US 4,741,941), because such a modification is known in the art and would provide enable production of a fabric article having a plurality of breathable holes that correspond in position to such screen holes and that extend inwardly; and to further modify the method with curing the melt-blown fiber material after formation by the suction device, as disclosed by Onwumere (US 5,100,435), because such a modification is known in the art and would provide an alternative configuration for the method capable of producing a cured product.
As to claim 8, as mentioned above, Dua et al. (US 2006/02 76095) discloses a multi-axis robot, and thus it would be obvious, if not inherent, that such multi-axis movement would enable the linear- moving member (multi-axis robot) to be operable to move leftward, rightward, upward, downward, forward and rearward so that the screen mold is movable leftward, rightward, upward, downward, forward and rearward.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al. (US 2006/0276095) in view of Chang et al. (US 2012/0025410), Fine et al. (US 4,223,101), Englebert et al. (US 4,741,941) and Onwumere (US 5,100,435) as applied to claims 1, 3 and 8 above, and further in view of Rones et al. (US 2014/0007393).
Dua et al. (US 2006/0276095) discloses the method substantially as claimed, as mentioned above, and further discloses making a non-woven product for an upper human body part (paragraph [0002], headwear, shirts and jackets), and varying the thickness of the product (paragraph [0030)).  However, Dua et al. (US 2006/0276095), Chang et al. (US 2012/0025410), Fine et al. (US 4,223,101), Englebert et al. (US 4,741,941) and Onwumere (US 5,100,435) do not disclose the further limitations of claim 4.
Rones et al. (US 2014/0007393) discloses a screen mold having screen holes which correspond in position to axillary regions of a product and are distributed more densely than screen holes which correspond in position to the remaining regions of the product to vary the density of the product (paragraphs [00212], [0046]-[0048]; fig. 5).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the human body part screen mold of Dua et al. (US 2006/02 76095) to be an upper human body part screen mold because Dua et al. (US 2006/0276095) discloses that headwear, shirts and jackets can be made; and to further modify the screen holes of the screen mold which correspond in position to axillary regions of the human body part to be distributed more densely than the screen holes of the screen mold which correspond in position to the remaining regions of the human body part because Dua et al. (US 2006/0276095) discloses varying the thickness of the product and because it is known in the art to achieve such varying thickness by having screen holes which correspond in position to axillary regions of a product and are distributed more densely than screen holes which correspond in position to the remaining regions of the product, as disclosed by Rones et al. (US 2014/0007393).
Response to Arguments
Applicant's arguments filed July 6, 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Englebert discusses a method of forming a nonwoven web 66 in which filaments 60 are ejected from a melt-blowing die 64 onto a belt 48 (see Englebert, Figures 5 and 6 and lines 22 — 33 of col. 8). Englebert discusses a suction box 62 applies a vacuum to a bottom of the belt 48 and to the entangled filaments 60 on the belt 48 forming pockets that produce hollow projections 100 that are cone-like structures that extend from the undersurface of the web 66 (see Englebert, Figures 5, 6, and 12; lines 33 — 38 of col. 8). The pressure differential caused by applying a vacuum to the entangled filaments 60 results in the pockets that produce the hollow projections 100 (see Englebert, lines 33 — 38 of col. 8). Thus, Englebert teaches applying suction as the entangled filaments 60 are being disposed onto the belt 48 which causes the entangled filaments 60 to not be disposed over the apertures 61 in the belt 48. For example, the pressure differential/ pockets at the apertures 61 causes no entangled filaments 60 to be disposed over the apertures 61 in the belt 48. However, nothing in Englebert teaches or suggests a layer of the entangled filaments 60 being disposed over the apertures 61 in the belt 48 and then evacuating air such that the hollow projections 100 are then formed in the layer of entangled filaments 61. Thus, Englebert does not teach or suggest the melt-blow fabric material having a layer of melt-blown fibers disposed on the annular surrounding wall covering the screen holes in the screen mold, and evacuating air from the internal space via a suction device forming breathable holes in the melt- blow fabric material, as recited by claim 1.
The Examiner respectfully disagrees.  Englebert discloses that filaments are collected on the wire 48 (col. 8, lines 31-33).  Thus, a layer is formed at contact.  While such layer over the screen holes will probably be brief, even the layer occurring for even a moment reads on the scope of the instant claims.
Applicant argues that the rejection asserts that the belt 16 in Englebert and the endless belt 56 in Onwumere and each have an annular surrounding wall that defines an internal space (see Office Action, page 6). The rejection also asserts that it would be obvious to apply the teachings of Englebert and Onwumere with respect to the structure of their respective belts 48, 56 (e.g., apertures 61 in the belt 48 of Englebert) to the last 20 of Dua (see Office Action, page 6). Applicant respectfully disagrees.  First, the endless belt 48 in Englebert only has an open space between the rollers 12, 14 that drive the belt 48 and in which the suction 62 is disposed (see Englebert, Figure 5). Similarly, the endless belt 56 in Onwumere only has an open space between the rollers 57 that drive the belt 56 (see Onwumere, Figure 1). However, neither the endless belt 48 in Englebert nor the endless belt 56 in Onwumere has an annular surrounding wall that defines an internal space and a plurality of screen holes that extend through the annular surround wall and spatially communicate with the internal space, as recited by claim 1.  Second, an endless belt as disclosed in Englebert and in Onwumere provide a generally flat surface for receiving molten fibers clearly has a substantially different structure from the last 20 of Dua and the three-dimensional mold 120 of Chang that have a variety of surfaces (e.g., vertical surfaces, underneath surfaces, curved surfaces, etc.) that receive spun/sprayed molten fibers. For example, Englebert and Onwumere relate to extruding molten fibers onto a generally flat surface to form a nonwoven web sheet (see Englebert, Figure 5; see Onwumere, Figure 1). In contrast, Dua and Chang relate to spinning/spraying molten fibers onto a three dimensional structure (e.g., the shoe shaped last 20 in Dua and three-dimensional mold 120 of Chang) to form a three dimensional nonwoven fabric structure (see Dua, Figure 1 and paragraph [0031]; see Chang, Figure 6 and Abstract). Thus, Englebert and Onwumere clearly relate to forming a different structured product than Dua and Chang. The rejection fails to provide a basis for why one of skill in the art would be motivated to combine features of different molding devices that are used to produce different types of products. Thus, modifying Dua which is directed to spraying/spinning fibers to form three dimensional nonwoven fabric structures based on Englebert and Onwumere that are directed extruding fibers to forming nonwoven web sheets would not be obvious and is based on hindsight.
	The Examiner respectfully disagrees.  Note that Dua already discloses an internal space as mentioned above.  Therefore, the prior art rejections do not rely on Englebert and Onwumere for such internal space teachings.  Various collecting surfaces are known in the art, and there is a reasonable expectation that teachings or suggestions relative to one surface would apply to another.  For example, see figs. 1, 4 and 4A of Fine et al. (US 4,223,101) which show that fibers can be deposited on webs or molds.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744